 

‘=' f t E o
AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case r s }‘”

 

 

UNITED STATES DISTRICT COURT MAY 03 2919

SOUTHERN DISTRICT OF CALIFORNIA CLi-Fu< LJS L)lSTHlCT COUHT

SOUTHF'.HN ,FJ|S`T FHCT OF CALIFOHNIA

 

 

 

 

 

 

P TY
uNiTED sTATEs or AMERICA JUI)GMENT IN A C ..`M:NAL case ‘Vf., DE U
V (For Offenses Committed On or After November l, 1987)

JAVIER RODRIGUEZ-RODRIGUEZ (l)
Case Number: 3:19-CR-00896-JLS

 

Elana R. Foge|
Defendant’s Attomey
usM Number 739]4-298
E s
TI-lE DEFENDANT:
IE pleaded guilty to count(s) l Of the Information

 

i:| was found guilty on count(s)

 

after a plea of not guilty.

According|y, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section l Nature of Offense Count
811324(A)(2)(B)(lii) - Bringing In Aliens Without Presentation l

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l___l The defendant has been found not guilty on count(s)

 

[:| Count(s) is dismissed on the motion of the United States.

>14 Assessment: $10{).()0 waived

}14 .IVTA Assessment*: $ 5000.00 Waived

*Justice for Victims of Trafflcking Act of 201 5, Pub. L. No. l 14-22.

>!4 No fme l:| Forfeiture pursuant to order filed , included herein.
IT iS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Ar)ril 25. 2019

Date of Imposition of Senten

 
 

l

/

   
 

UNITED STATES DISTRICT JUDGE

 
 

AO 2458 (CASD Rev. lfl9) Judgment in a Criminal Case

 

DEFENDANT: JAVIER RODRIGUEZ-RODRIGUEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 3: |9-CR-00896~JLS

 

IMPRlSONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
8 months

|:l

Sentence imposed pursuant to Title 8 USC Section l326(b).

>14 The court makes the following recommendations to the Bureau of Prisons:

l. Incarceration in the Westem Region (Southern District of California) to accommodate family
visits.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district
|:l at A.M. on

 

i:| as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
ij on or before
l:i as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at _, with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-00896-JLS

